Dear Colleague Letter - Childhood Lead Poisoning (4/28/00)

April 28, 2000
Dear Colleague:
Childhood lead poisoning is a serious health threat to many of our Nation's children. We estimate
that nearly one million children in the United States have elevated blood lead levels. A recent
General Accounting Office report stated that three-fourths of all children, ages 1 through 5 years
and found to have elevated blood lead levels, were enrolled in Medicaid and other health care
subsidy programs. This equates to nearly 700,000 children nationwide. Children enrolled in
Medicaid programs are nearly five times more likely to have harmful blood lead levels than other
children. It is critical that we focus our efforts to identify and reach these high-risk children.
Accordingly, we are sending you this information to bring your attention to the need for better
coordination at Federal, State and local levels to ensure that Medicaid-enrolled children receive
appropriate screening tests and treatment services, and to encourage the sharing of data between
State and local health departments and State Medicaid Agencies to accomplish this goal.
Within the Department of Health and Human Services (HHS), the Health Care Financing
Administration (HCFA), the Centers for Disease Control and Prevention (CDC), the Health
Resources and Services Administration (HRSA), and the Administration for Children and Families
(ACF) are working together to address this public health issue. One of the goals of our effort is to
increase the number of Medicaid-enrolled children who are screened for lead poisoning.
HCFA recently sent the enclosed letter to all State Medicaid Directors to:
clarify the requirements for lead screening for children enrolled in Medicaid;
update States on HHS activities to address this serious public health problem;● outline the
goals of the Departmental Initiative on Lead Screening; and
encourage State Medicaid Agencies to work with their State and local public health
departments to accomplish this goal.
Please join us in taking whatever steps are necessary to provide leadership in addressing this
important health care issue.
Sincerely,

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd042800.asp (1 of 2)4/11/2006 4:54:35 PM Dear Colleague Letter - Childhood
Lead Poisoning (4/28/00)

_______/s/_______________________ Timothy M. Westmoreland Director Center for Medicaid
and State Operations Health Care Financing Administration
______/s/___________________ Jeffrey P. Koplan Director Centers for Disease Control and
Prevention

__________/s/____________________ Claude Earl Fox, M.D., M.P.H. Secretary Health Services
and Resources for Children and Families Administration
______/s/___________________ Olivia A. Golden Administrator Assistant Health Services and
Resources for Children and Families Administration
Enclosure
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd042800.asp (2 of 2)4/11/2006 4:54:35 PM

